Citation Nr: 0810707	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased disability evaluation for the 
veteran's service-connected residuals, excision, plantar 
wart, left great toe, currently rated as 20 percent 
disabling.  

2.  Entitlement to an effective date earlier than November 9, 
1994, for the award of a 10 percent disability evaluation for 
the veteran's service-connected residuals, excision, plantar 
wart, left great toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1971 to June 1974.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.    

The Board notes that a remand is appropriate here to address 
an issue not on appeal.  

In an August 1996 statement, the veteran expressed 
disagreement with a June 1996 rating decision that granted 
the veteran a 10 percent evaluation for his left great toe 
disorder.  The veteran expressed disagreement with the 
effective date assigned for the increased rating.  The 
veteran reiterated his disagreement in an October 1998 
statement.  The record contains no Statement of the Case in 
response to these expressions of disagreement, however.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the 
effective date assigned for the increase to 10 percent for 
the left great toe disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left great toe disorder is not severely 
disabling.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, for 
service-connected residuals involving a left great toe 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an increased rating for a 
left great toe disorder.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in April 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
evidence needed to substantiate the claim, and of the 
elements of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
Though, in March 2006, VA provided the veteran with general 
notification on disability evaluations, VA has not provided 
the veteran with particular notification on disability 
criteria for his left great toe disorder.  See Vazquez-Flores 
v. Peake, __ Vet. App. __, No. 05-0355 (Jan. 30, 2008).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the veteran's April 2006 personal hearing 
before the RO, and in his June 2007 hearing before the Board, 
the veteran, and his representative, demonstrated actual 
knowledge of the disability criteria under Diagnostic Code 
5284, which is at issue here.  See Vazquez-Flores, supra.  As 
such, the lack of notice regarding these criteria is harmless 
error in this matter.      

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA provided the veteran with medical 
examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

In August 1993, the Board service connected the veteran for a 
plantar wart of the left great toe.  In implementing that 
decision, the RO assigned the veteran a noncompensable 
rating.  Later, in a June 1996 Supplemental Statement of the 
Case, the RO increased the veteran's disability evaluation to 
10 percent.  

In March 2004, the veteran filed a claim for an increased 
rating.  In the December 2004 rating decision on appeal, the 
RO granted the veteran's claim, and assigned a 20 percent 
disability evaluation.  The veteran filed a notice of 
disagreement against that decision, arguing that a higher 
evaluation was due here for the symptomatology associated 
with the disorder.    

In this decision, the Board disagrees with the veteran's 
contention that a higher rating is due.  Under the relevant 
diagnostic codes in this matter, the evidence does not 
support a rating in excess of 20 percent at any time during 
the period of appeal.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

	Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Diagnostic Codes 5276 through 5284 address disorders of the 
feet and toes.  See 38 C.F.R. § 4.71a (2007).  Ratings in 
excess of 20 percent are authorized for flat foot (DC 5276), 
claw foot (DC 5278), severe malunion or nonunion of tarsal or 
metatarsal bones (DC 5283), and for a severe foot injury (DC 
5284).  See 38 C.F.R. § 4.71a.  

In this matter, the medical evidence of record shows that the 
veteran has a chronic wart on his great left toe which causes 
pain and limitation of motion.  But the evidence does not 
support the veteran's claim for an additional increase.  The 
veteran is not service-connected for flat foot, claw foot, or 
for severe malunion or nonunion of tarsal or metatarsal 
bones, and the veteran's service-connected disorder is not 
productive of severe symptomatology.  Id.   

	Evidence 

The medical evidence of record includes private and VA 
treatment records dated within the 1-year period prior to the 
veteran's claim for increase.  See 38 U.S.C.A. § 5110 (2002); 
38 C.F.R. §§ 3.157, 3.400 (2007).  The record includes VA 
compensation examination reports dated in May 2004, August 
2004, and May 2006.  
  
The relevant VA medical records dated within one year of the 
veteran's March 2004 claim for increase include a June 2003 
x-ray indicating an unremarkable left foot, and a June 2003 
treatment record noting the veteran's complaints of pain in 
his left foot, particularly under his left great toe.  The 
examiner noted adequate range of motion with no edema.  And 
the examiner noted a nucleated lesion on the plantar surface 
of the left great toe, which was painful to palpation.  A 
January 2004 record noted, moreover, debridement of a lesion 
on the veteran's plantar aspect of hallux.  

Private treatment records dated from June 2003 note deeply 
nucleated hyperkeratosis and porokeratosis, debridement of 
the veteran's plantar wart, a hammertoe deformity, and the 
use of a toe guard.  These records also note the veteran's 
complaints of pain, swelling, reduced range of motion in the 
left ankle, and assessments of gout and degenerative joint 
disease.    

The May 2004 VA examination report noted the veteran's claim 
that his plantar wart is trimmed every two to three months.  
The veteran stated that his pain increases as the size of the 
wart increases, and that he experiences pain while walking.  
The examiner noted some wear on the veteran's shoes 
indicating abnormal weightbearing.  The examiner noted a wart 
on the veteran's left great toe, which was painful on 
manipulation.  The examiner found that the veteran's painful 
wart increased stress to the lateral aspect of the foot and 
ankle, and created some increased pain and decreased 
endurance.  The examiner also noted that the disorder 
precluded extended walking or standing.  But the examiner 
noted that the veteran reported that he is able to perform 
normal daily activities, that he does not use an assistive 
device, and that he does not use shoe inserts.         

The August 2004 examiner did not examine the veteran.  But 
the examiner noted that he examined the claims file.  The 
examiner opined that the evidence indicated that the veteran 
did not have arthritis in his left foot or ankle, and that 
the veteran's mechanical pain on ambulation related to his 
service-connected plantar toe disorder.  Nevertheless, the 
examiner stated that this pain - attributed to his abnormal 
ambulation - was not a separate pathology itself.  The 
examiner noted that the veteran did not use assistive devices 
or shoe inserts, and noted that the veteran did not 
experience limitations following surgical shaving of the 
plantar wart.  

In several VA treatment records dated from June to September 
2005, VA treatment personnel note the veteran's pain, note 
debridement of the wart, state that the plantar wart is 
related to a contracted hallux deformity, ankle arthritis, 
and pes planus.  And these records note that the veteran used 
a cane and shoe inserts at that time.    

The May 2006 VA examiner noted the veteran's use of a cane, 
and the use of a shoe insert.  The examiner noted a 3 mm 
plantar wart on the plantar side of the toe at about the 
level of the interphalangeal joint of the left great toe.  
The examiner noted tenderness and complaints of pain, and 
noted 0 degrees extension and 45 degrees flexion.  The 
examiner noted no evidence of edema, weakness, or 
instability, and stated that repetitive motion did not 
"change anything."  And the examiner noted normal x-rays.  
Nevertheless, in his conclusion, the examiner stated that the 
veteran's wart caused significant impairment in his foot.      

An October 2006 VA bone scan report noted evidence suggestive 
of degenerative changes.  And February 2007 VA treatment 
records indicate that the plantar lesion is secondary to 
contracted hallux deformity, and that the ankle arthritis is 
secondary to difficulty walking associated with the plantar 
lesion.  

In a January 2007 letter, the veteran's private physician 
stated that the veteran has a "chronic callus on his left 
foot secondary to deformity changes from previous injury and 
arthritis of his foot."  The physician stated that the 
veteran has permanent impairments limiting his activities of 
daily living.  She stated that the veteran's chronic pain, 
and decreased flexibility and mobility, made it impossible 
for the veteran to walk longer than 15-30 minutes at a time.  
She stated that the veteran could not squat, stoop, or climb 
to any extent.  She noted that the veteran used a cane for 
the past two years, and that he used shoe inserts for relief.  
In closing her letter, the examiner stated that the veteran 
was only capable of sedentary to light work.   

Finally, a February 2007 VA magnetic resonance imaging (MRI) 
indicated a "completely normal" left foot.  

	Analysis 

Based on the record, the Board finds that the veteran 
experiences moderately severe disability as a result of the 
only service-connected disorder involving his left foot - the 
residuals involving the plantar wart on his left great toe.  
See 38 C.F.R. § 4.71a, DC 5284.  

The record indicates that the veteran may have arthritis in 
his left foot and ankle, and that he may have gout, flat 
feet, and hammertoes as well.  Moreover, the record indicates 
that the veteran's plantar wart may be secondary to these 
disorders, or may have caused these disorders.  Nevertheless, 
the veteran is not service connected for these other 
disorders.  In fact, though the veteran disagreed with a July 
2003 decision denying service connection for left foot and 
left ankle arthritis and swelling, he did not appeal that 
decision to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

In finding an increased rating unwarranted here, the Board 
recognizes that, despite the February 2007 MRI's finding that 
the veteran's left foot was "completely normal", the record 
contains substantial evidence indicating that the veteran has 
significant impairment in the area of his lower left 
extremity.  However, the record demonstrates that this 
impairment stems not from the veteran's service-connected 
disorder, but from his non-service-connected disorders.  

As such, a rating in excess of 20 percent is not warranted in 
this matter at any time during the appeal period.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284; see also Hart, 
supra.  

Parenthetically, the Board notes that, while the RO rated the 
veteran's toe disorder under DC 5284 in the December 2004 
decision on appeal, the RO initially rated the veteran under 
a different diagnostic code.  In October 1993, the RO rated 
the veteran under DC 7899-7805, which addresses scars.  And 
later, in a June 1996 rating decision, the RO rated the 
veteran under DC 7899-7819, which addresses benign skin 
neoplasms.  

In any event, the Board has reviewed the disability criteria 
of DCs 7805 and 7819 to determine whether a rating in excess 
of 20 percent would be authorized under these codes.  But the 
Board finds an increase unwarranted there as well - these 
codes direct VA to refer to the affected part (the foot), 
and, based on the evidence of limitation or impairment, rate 
under the relevant DC addressing that affected part.  In 
addressing DC 5284, the Board has reviewed such limitation, 
and impairment of function, of the foot.  As such, neither DC 
7805, nor DC 7819, can form the basis of a disability rating 
in excess of 20 percent here.   

The Board has considered whether an additional increase is 
warranted for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  But 
the Board finds an additional increase under this authority 
unwarranted.  Though the record is clear that the veteran 
experiences pain in his left toe, an additional increase is 
not warranted because VA has already granted him compensation 
for the moderately severe symtomatology he experiences as a 
result of this service-connected disorder.  Moreover, the 
medical evidence demonstrates clearly that much of the 
veteran's left foot disability stems not from the service-
connected disorder, but from non-service-connected problems.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  

The Board also finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements in this matter.  While his statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to an increased disability evaluation in excess 
of 20 percent for the veteran's service-connected residuals, 
excision, plantar wart, left great toe, is denied.    


REMAND

As indicated earlier, the Board finds remand appropriate here 
for the issuance of a Statement of the Case regarding the 
issue of entitlement to an effective date earlier than 
November 9, 1994, for the award of a 10 percent disability 
evaluation for the veteran's service-connected residuals, 
excision, plantar wart, left great toe.
  
In an August 1996 statement, the veteran filed a notice of 
disagreement against a June 1996 rating decision that granted 
the veteran a 10 percent evaluation for his left great toe 
disorder.  The veteran expressed disagreement with the 
effective date assigned for the increased rating.  The 
veteran reiterated this position in an October 1998 
statement.  The record contains no Statement of the Case in 
response to these expressions of disagreement, however.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
veteran's claim of entitlement to an 
effective date earlier than November 9, 
1994, for the award of a 10 percent 
disability evaluation for the veteran's 
service-connected residuals, excision, 
plantar wart, left great toe.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


